         Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 1 of 24


1    GAUNTLETT & ASSOCIATES
     David A. Gauntlett (SBN 96399)
2    info@gauntlettlaw.com
     James A. Lowe (SBN 214383)
3    jal@gauntlettlaw.com
     18400 Von Karman, Suite 300
4    Irvine, California 92612
     Telephone: (949) 553-1010
5    Facsimile: (949) 553-2050
6    Attorneys for Plaintiff
     Independent Physicians Associates Medical Group, Inc.
7

8                         UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA
10   INDEPENDENT PHYSICIANS        )           Case No.:
     ASSOCIATES MEDICAL GROUP,     )
11   INC, d/b/a ALLCARE IPA, A California
                                   )
     corporation,                  )
12                                 )
                  Plaintiff,       )           COMPLAINT FOR:
13                                 )
           vs.                     )           (1) DECLARATORY RELIEF ON
14                                 )               DEFENDANT’S DUTY TO
                                   )               DEFEND
15   IRONSHORE SPECIALTY           )           (2) BREACH OF CONTRACT
     INSURANCE COMPANY, An Arizona )           (3) BREACH OF COVENANT OF
16   corporation,                  )               GOOD FAITH AND FAIR
                                   )               DEALING
17                Defendant.       )
                                   )           JURY TRIAL DEMANDED
18                                 )
                                   )
19

20

21

22

23

24

25

26

27

28

     258445_7.doc--                                                           COMPLAINT
         Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 2 of 24

 1            1.    In this insurance coverage suit, Plaintiff Independent Physicians
 2   Associates Medical Group, Inc, d/b/a AllCare IPA (“AllCare” or “Plaintiff”), seeks:
 3   (i) a judicial declaration that Defendant IronShore Specialty Insurance Company.
 4   (“IronShore” or “Defendant”) has a duty to defend Plaintiff in two underlying actions:
 5   The first is styled as Central Valley Medical Group, Inc., v. Independent Physicians
 6   Associates Medical Group, Inc, Superior Court, Stanislaus County, California, Case
 7   No. CV-19-001652 (the “CVMG Action”) and the second is styled as Dameron
 8   Hospital v. Independent Physicians Associates Medical Group, Inc, Superior Court,
 9   San Joaquin County, California, Case No. STK-CV-UBC-21019-13963 (the
10   “Dameron Action”); (ii) a judicial declaration that IronShore must reimburse AllCare
11   for all reasonable defense expenses it has incurred and will incur in the CVMG Action
12   and the Dameron Action, plus prejudgment interest at the applicable rate from the date
13   of each invoice; (iii) a judicial declaration that IronShore has breached its insurance
14   contracts with AllCare; (iv) a judicial declaration that IronShore has breached its
15   covenant of good faith and fair dealing; (v) damages from IronShore for its breaches
16   of contract; and (vi) damages from IronShore for its breach of the covenant of good
17   faith and fair dealing.
18                                        THE PARTIES
19            2.    Plaintiff AllCare is a California corporation with its principal place of
20   business in Modesto, California.
21            3.    On information and belief, Defendant Ironshore Specialty Insurance
22   Company. is an Arizona corporation with its principal place of business in New York,
23   New York.
24                                       JURISDICTION
25            4.    This is an action for declaratory relief pursuant to 28 U.S.C. § 2201.
26            5.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332
27   in that complete diversity exists between the parties, as the Plaintiff is a citizen of
28   California and the Defendant is a citizen of Arizona and New York, for purposes of

     258445_7.doc                                                                       COMPLAINT
                                                  1
         Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 3 of 24

 1   diversity jurisdiction.
 2            6.    The amount in controversy exceeds the sum or value of $75,000
 3   exclusive of interest and costs. In addition to other and further relief, declaratory
 4   relief is sought.
 5            7.    This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a)
 6   over the contract and covenant of good faith and fair dealing claims.
 7                                             VENUE
 8            8.    Venue is proper in the United States District Court for the Eastern
 9   District of California pursuant to 28 U.S.C. § 1391 because a substantial part of the
10   events or omissions giving rise to the claim alleged herein occurred in this District.
11            9.    On information and belief, IronShore is an insurance company actively
12   selling insurance policies in California, including the Eastern District of California.
13            10.   IronShore sold the insurance policies at issue in this case to AllCare, a
14   business located in the Eastern District of California where the policy was received.
15            11.   The IronShore policies at issue were intended to cover AllCare’s business
16   operations throughout California, including the Eastern District of California, as well
17   as throughout the United States.
18            12.   The alleged wrongful conduct described in the pleadings in the CVMG
19   Action and in the Dameron Action purportedly occurred within the Eastern District of
20   California.
21            13.   Part of the performance required under the IronShore policies at issue,
22   including, without limitation, defense of the two underlying actions and the incurring
23   and payment for attorneys’ defense fees, occurs within the Eastern District of
24   California, as work done by the insured’s defense team is occurring in Stanislaus
25   County and San Joaquin County, California, within the Eastern District of California.
26                                THE IRONSHORE POLICIES
27                                    IronShore’s E&O Policy
28            14.   IronShore sold Managed Care Errors and Omissions Liability Policy No.

     258445_7.doc                                                                       COMPLAINT
                                                   2
          Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 4 of 24

 1   002386603 to the Insured Entity, Independent Physicians Associates Medical Group,
 2   Inc. dba Allcare IPA, for the Policy Period May 22, 2018 to May 22, 2019 and
 3   renewed it as Policy No. 002386604 for the Policy Period May 22, 2019 to May 22,
 4   2020 (the “E&O Policy”). A copy of the E&O Policy is attached here as Exhibit “1”.
 5            15.   IronShore’s E&O Policy’s Insuring Agreement for Managed Care Errors
 6   and Omissions Insurance provides, in pertinent part, as follows:
 7                  The Underwriter will pay on behalf of the Insured1 any
                    Loss which the Insured is legally obligated to pay as a
 8                  result of any Claim that is first made against the Insured
                    during the Policy Period and reported to the Underwriter
 9                  either during the Policy Period or in any event within ninety
                    (90) days after the end of the Policy Period, in accordance
10                  with CONDITION (B) of this Policy. As part of and subject
                    to the Limits of Liability stated in ITEM 3(a) of the
11                  Declarations, the Underwriter will have the right and duty to
                    defend any Claim made against the Insured which is
12                  covered by this Policy, even if the allegations of such Claim
                    are groundless, false or fraudulent.
13
              [Exhibit “1” § I. A].
14
              16.   The E&O Policy’s applicable limit of insurance for the “Managed Care
15
     Errors and Omissions Insurance” is $2,000,000 for each Claim or Related Claim with
16
     an aggregate of $4,000,000. [Exhibit “1” Policy Declarations, III. a.]
17
              17.   The Policy includes the following pertinent Definitions:
18
                    “Claim” means any written notice received by any Insured
19                  that a person or entity … intends to hold an Insured
                    responsible for a Wrongful Act which was committed or
20                  allegedly committed on or after the Retroactive Date listed
                    in ITEM 7 of the Declarations. In clarification and not in
21                  limitation of the foregoing, such notice may be in the form
                    of an arbitration, mediation, judicial, declaratory or
22                  injunctive proceeding. A Claim will be deemed to be made
                    when such written notice is first received by the President,
23                  Chief Executive Officer, Chief Financial Officer, member of
                    the legal department, or member of the risk management
24                  department of the Insured.
25                                              ***
26                  “Defense Expenses” means reasonable legal fees and
                    expenses incurred in the investigation, adjustment, defense
27                  or appeal of a Claim; provided, that Defense Expenses shall
28   1
         Bolded terms in the Policy are defined terms.
     258445_7.doc                                                                   COMPLAINT
                                                  3
         Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 5 of 24

 1                  not include remuneration, salaries, overhead, fees or benefit
                    expenses of any Insured.
 2
                                                ***
 3
                    “Insured” means any Insured Entity and any Insured
 4                  Person.
 5                                              ***
 6                  “Loss” means any … Defense Expenses and any monetary
                    amount which an Insured is legally obligated to pay as a
 7                  result of a Claim.…
 8                                              ***
 9                  “Managed Care Service” means any services or activities
                    performed in the administration or management of health
10                  care, consumer directed health care, behavioral health,
                    prescription drug, dental, vision, long or short term
11                  disability, automobile medical payment, or workers’
                    compensation plans, whether provided on paper, in person,
12                  electronically, or in any other form and whether performed
                    on behalf of the Insured or by the Insured for itself or on
13                  behalf of any other party for a fee.
14                                              ***
15                  “Wrongful Act” means:
16                  (1) any actual or alleged act, error or omission in the
                    performance of, or any failure to perform, a Managed Care
17                  Service by any Insured Entity….
18            [Exhibit “1” § II Definitions]
19            18.   The E&O Policy establishes a Retroactive Date of January 1, 1993 as the
20   date from which the E&O Policy provides coverage for wrongful acts.
21             [Exhibit “1” Declarations Item 7]
22            19.   The Policy includes the following pertinent exclusion (as identified by
23   IronShore):
24                  Except for Defense Expenses, the Underwriter shall not pay
                    Loss from any Claim brought about or contributed to by:
25
                    (1) any willful misconduct or willfully dishonest, fraudulent,
26                  criminal or malicious act, error or omission by any Insured;
27                  (2) any willful violation by any Insured of any law, statute,
                    ordinance, rule or regulation; or
28
                    (3) any Insured gaining any profit, remuneration or
     258445_7.doc                                                                     COMPLAINT
                                                   4
         Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 6 of 24

 1                  advantage to which such Insured was not legally entitled.
 2                  For the purposes of determining the applicability of this
                    EXCLUSION (A), no Wrongful Act of any Insured shall be
 3                  imputed to any other Insured. Determination of the
                    applicability of this EXCLUSION (A) may be made by an
 4                  admission or by a final adjudication in a proceeding
                    constituting the Claim, or in a proceeding separate from or
 5                  collateral to any proceeding constituting the Claim.
 6            [Exhibit “1” § III Exclusions]
 7                                    IronShore’s D&O Policy
 8            20.   IronShore sold Managed Care Organizations Directors and Officers
 9   Liability Policy No. 002386703 to the Insured Entity, Independent Physicians
10   Associates Medical Group, Inc. dba Allcare IPA, for the Policy Period May 22, 2018
11   to May 22, 2019 and renewed it as Policy No. 002386704 for the Policy Period May
12   22, 2019 to May 22, 2020 (the “D&O Policy”). A copy of the D&O Policy is attached
13   here as Exhibit “2”.
14            21.   IronShore’s D&O Policy’s Insuring Agreement for Managed Care
15   Organizations Directors and Officers Liability Policy provides, in pertinent part, as
16   follows:
17                  On behalf of the Insured Entity, the Underwriter will pay
                    Loss from Claims first made during the Policy Period
18                  against the Insured Entity for Wrongful Acts and reported
                    to the Underwriter either during the Policy Period or in any
19                  event within sixty (60) days after the end of the Policy
                    Period….
20
              [Exhibit “2” § I. C].
21
              22.   The Insured Entity is Independent Physicians Medical Group, Inc. dba
22
     AllCare.
23
              [Exhibit “2” Endorsement 3].
24
              23.   The E&O Policy’s applicable limit of insurance for the “Managed Care
25
     Organizations Directors and Officers Liability Policy” is $2,000,000 for each Claim or
26
     Related Claim with an aggregate of $4,000,000.
27
              [Exhibit “2” Policy Declarations, III]
28
              24.   The Policy includes the following pertinent Definitions:
     258445_7.doc                                                                    COMPLAINT
                                                  5
         Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 7 of 24

 1                  “Claim” means:
 2                  (1) any written demand for monetary, non-monetary or
                    injunctive relief;
 3
                    (2) any civil proceeding in a court of law or equity,
 4                  including any appeal therefrom, which is commenced by the
                    filing of a complaint, motion for judgment or similar
 5                  proceeding ….
 6            [Exhibit “2” § II B]
 7                  “Defense Expenses” means reasonable and necessary legal
                    fees and expenses incurred in the defense or appeal of a
 8                  Claim…..
 9            [Exhibit “2” § II D]
10                  “Loss” means Defense Expenses and any monetary amount
                    which an Insured is legally obligated to pay as a result of
11                  any Claim….
12            [Exhibit “2” § II L]
13                  “Wrongful Act” means:
14                  (1) any actual or alleged act, error, omission, misstatement,
                    misleading statement or breach of duty by any Insured
15                  Entity ….
16            [Exhibit “2” § II Y]
17            25.   The D&O Policy includes the following pertinent exclusion (as identified
18   by IronShore):
19                  This Policy does not apply to, and no coverage will be
                    available under this Policy for:
20
                    (A) Loss, other than Defense Expenses, which any Insured
21                  is obligated to pay:
22                  (1) from any Claim…
23                  (b) against any Insured brought about or contributed to in
                    fact by the gaining by any Insured of any profit,
24                  remuneration or advantage to which such Insured is not
                    legally entitled….
25
              [Exhibit “2” § II A. 1. b]
26
                    Loss, including Defense Expenses, from any Claim:
27
                    (4) for any actual or alleged liability of any Insured Entity
28                  under any express contract or agreement, unless such
                    liability would have attached to such Insured Entity in the
     258445_7.doc                                                                   COMPLAINT
                                                 6
         Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 8 of 24

 1                  absence of such express contract or agreement. For purposes
                    of this EXCLUSION (D)(4), an “express contract or
 2                  agreement” is an actual agreement between or among the
                    contracting parties, the terms of which are openly stated in
 3                  distinct and explicit language, either orally or in writing, at
                    the time of its making;
 4
              [Exhibit “2” § II D. 4]
 5
                              THE UNDERLYING CVMG ACTION
 6
              26.   On March 19, 2019, claimant Central Valley Medical Group,
 7
     Inc.(“CVMG”) filed its complaint (“CVMG Complaint”) against Plaintiff Independent
 8
     Physicians Medical Group, Inc. dba AllCare (“AllCare”) in the action styled as
 9
     Central Valley Medical Group, Inc. v. Independent Physicians Medical Group, Inc.
10
     dba AllCare, in the Stanislaus County California Superior Court, Case No. CV 19-
11
     1652 (the “CVMG Action”). A copy of the original CVMG Complaint is incorporated
12
     herein and attached as Exhibit “3.”
13
              27.   On August 6, 2019 claimant CVMG filed a First Amended Complaint
14
     (“FAC”) in the CVMG Action in the Stanislaus County California Superior Court. A
15
     copy of CVMG’s FAC is incorporated herein and attached as Exhibit “4.”
16
              28.   On December 4, 2019 claimant CVMG filed a Second Amended
17
     Complaint (“SAC”) in the CVMG Action in the Stanislaus County California Superior
18
     Court. A copy of CVMG’s (redacted, publically filed) SAC is incorporated herein and
19
     attached as Exhibit “5.”
20
              29.   The CVMG Complaints allege a Claim against AllCare under
21
     IronShore’s E&O policy. They make pertinent allegations of acts, errors or omissions
22
     in the performance of, or any failure to perform, a Managed Care Service, allegedly
23
     committed on or after the Retroactive Date of January 1, 1993, that create a potential
24
     for coverage under the IronShore’s E&O policy, thereby triggering IronShore’s
25
     defense obligation.
26
              30.   CVMG’s SAC made the following allegations, among others, against
27
     AllCare:
28
              ¶6    [I]n the case of ALLCARE’s soon-to sunset contractual
     258445_7.doc                                                                     COMPLAINT
                                                  7
         Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 9 of 24

 1            relationship with CareMore Health Plan, ALLCARE sent inaccurate and
              misleading communications to members to lure them away from their
 2            existing health plan (which as described below harmed and will continue
              to harm CVMG).
 3
              ¶ 17 Through its contract with Sutter, CVMG currently is contracted
 4            with the following insurance plans: Aetna Health of California Inc.;
              Cigna HealthCare of California, Inc.; Health Net of California, Inc.; and
 5            UHC of California. As described below, because of ALLCARE’s
              improper conduct, Sutter has elected to terminate its relationship with
 6            CVMG, effective January 1, 2020 and thus going forward, CVMG will
              not be contracted with the health plans identified in this paragraph.
 7
                    ALLCARE “Misled Members into Switching Health Plans”
 8
              ¶ 21 As of late 2018, ALLCARE and CVMG were the only two IPAs in
 9            Stanislaus County with physician networks sufficient to serve
              CareMore’s 4,500 Medicare Members. ALLCARE was aware in late
10            2018 that CVMG was the only other IPA in Stanislaus County with a
              sufficient physician network to serve CareMore’s members. ALLCARE
11            was aware that throughout 2019, CVMG was the only other IPA in
              Stanislaus County with a sufficient physician network to serve
12            CareMore’s members.
13            ¶ 25 During Open Enrollment, ALLCARE prepared and sent letters to
              approximately 3,000 CareMore members, which letters were sent on the
14            letterhead of ALLCARE contracted physicians (“Plan Switch Letters”).
              ALLCARE sent these Plan Switch Letters to the CareMore members by
15            U.S. Mail, overnight mail and/or certified mail, and some members
              received more than one copy of the same Plan Switch Letter by different
16            delivery methods.
17            ¶ 26 ALLCARE’s Plan Switch Letters informed the CareMore
              members that “[t]his is an important message about possible changes to
18            your health plan.” The Plan Switch Letters notified CareMore members
              that “[i]n the foreseeable future I [the member’s physician] may no
19            longer be contracted with CareMore Health Plan through AllCare, and
              may not be able to care for you under your CareMore Plan” and that “I
20            take your care and selection of Medicare Advantage health plans
              seriously and want you to have all the information available to ensure
21            continued access to me as your Primary Care Physician.” The Plan
              Switch Letters suggested that the member contact HealthMarkets to “help
22            you compare your Medicare Advantage health plan options and to keep
              me as your physician.”
23
              ¶ 27 The Plan Switch Letters do not provide a date by which CareMore
24            is no longer contracted with ALLCARE, contrary to the requirements of
              Health and Safety Code § 1373.65; 28 Cal. Code of Reg. § 1300.67.1.3;
25            Department of Health Care Services All Plan Letter 16-001. The Plan
              Switch Letters do not inform the members that the contract between
26            ALLCARE and CareMore is in force until December 31, 2019, more
              than a year after the Plan Switch Letters were sent. Because the Plan
27            Switch Letters contain language implying urgency and serious concern,
              were sent in a manner communicating seriousness and urgency
28            (overnight mail/certified mail) and do not provide a date by which
              CareMore will no longer be contracted with ALLCARE, the Plan Switch
     258445_7.doc                                                                    COMPLAINT
                                                 8
         Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 10 of 24

 1            Letters created a false impression that members needed to make an
              immediate change before the end of Open Enrollment on December 7,
 2            2018.
 3            ¶ 28 The Plan Switch Letters did not include “the following statement
              in not less than 8-point type:
 4
              ‘If you have been receiving care from a health care provider, you may
 5            have a right to keep your provider for a designated time period. Please
              contact your HMO’s customer service department, and if you have
 6            further questions, you are encouraged to contact the Department of
              Managed Health Care, which protects HMO consumers, by telephone at
 7            its toll-free number, 1-888-HMO-2219, or at a TDD number for the deaf
              or hard of hearing at 1-877-688-9891, or online at
 8            www.hmohelp.ca.gov.’”
 9            California Health and Safety Code section 1673.65(f) requires that “[a]
              health care service plan and a provider…include [the above language] in
10            all written, printed, or electronic communications sent to an enrollee that
              concern the contract termination or block transfer” of patients.
11
              ¶ 29 These Plan Switch Letters to patients were inaccurate and
12            misleading, and inconsistent with statutory requirements for
              communications with Medicare health plan members.
13
              ¶ 31 ALLCARE sent the Plan Switch Letters with the intention of
14            inducing patients covered by CareMore to switch health plans away from
              CareMore (and by extension away from CVMG).
15
              ¶ 32 ALLCARE intended for the patients receiving the Plan Switch
16            Letters to rely upon the Plan Switch Letters to alter their choice of health
              plan during the open enrollment period for 2018 so as to continue to
17            receive treatment from their primary care physician. ALLCARE intended
              for the patients to have a mistaken impression that they were in imminent
18            danger of losing their doctors unless they transferred from CareMore to
              another HMO.
19
                    ALLCARE Scheme [to] Destroy CVMG’s Existing Business”
20
              ¶ 38 On or about February 20, 2019,2 ALLCARE paid its physicians
21            their annual contractual performance bonuses for their performance
              through approximately mid-2018. These payments constitute a significant
22            portion of these physicians’ yearly compensation and can total up to one
              third (1/3) of the total compensation these physicians receive from
23            ALLCARE.
24            ¶ 39 Beginning on or about February 20, 2019, Defendant ALLCARE,
              through its agents and officers including its Chief Executive Officer,
25
     2
26     Portions of the Second Amended Complaint have been Redacted from Public
     Version. The terms of the Protective Order in the CVMG suit do not permit AllCare’s
27   insurers to have access to sealed documents. However, the redacted portions of the
     Second Amended Complaint concern only financial details about the physicians’
28   contracts that are referenced therein. That level of detail in the allegations is unlikely
     to affect a duty to defend analysis.
     258445_7.doc                                                                       COMPLAINT
                                                   9
        Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 11 of 24

 1            Matthew Coury, and its President and Chairman of the Board, Randy
              Winter, told physicians who were affiliated with both Defendant and
 2            CVMG that Defendant would withhold any further annual contractual
              performance bonuses unless the physicians terminated their CMVG
 3            contracts.
 4            ¶ 40 ALLCARE dressed up this part of its scheme in colorful language,
              referring to it as the Preferred Physician Quality Incentive Program
 5            (“PPQI”). To be eligible for the PPQI, physicians could not contract with
              any other IPA in Stanislaus County that holds one or more of the same
 6            HMO contracts as ALLCARE. ALLCARE referred to this requirement as
              the prerequisite (referred to herein as the “Exclusivity Prerequisite”).
 7            ALLCARE told physicians that, unless they gave notice of termination of
              their contract with CVMG within 60 days, they would lose their
 8            performance bonuses.
 9            ¶41. ALLCARE’s goal was for 100% of ALLCARE’s physicians to
              terminate their contract with CVMG, decimating CVMG’s network and
10            destroying CVMG’s business. In this way, ALLCARE would divert
              membership from CVMG by making sure that patients had no choice but
11            to see their PCP through ALLCARE.
12            ¶42. ALLCARE’s Exclusivity Prerequisite was intended to, and in fact,
              did, put significant financial pressure on PCPs. Physicians who did not
13            terminate their contract with CVMG faced the loss of up to one third
              (1/3) of their total compensation from ALLCARE. This loss of
14            compensation was significant for all of these physicians.
15            ¶43. The only IPA in Stanislaus County impacted by this policy was
              CVMG. This was known to ALLCARE when it developed and
16            announced the Exclusivity Prerequisite. As such, the Exclusivity
              Prerequisite targeted CVMG only.
17
              ¶44. Thus, any physician who failed to terminate her contract with
18            CVMG would lose her annual contractual performance bonus from mid-
              2018 forward.
19
              ¶46. … ALLCARE has communicated to its physicians that ALLCARE
20            will penalize non-exclusive CVMG-contracted physicians by refusing to
              pay the contractually mandated performance bonuses. Non-exclusive
21            CVMG-contracted physicians will not be paid for meeting their
              performance targets in breach of ALLCARE’s contract with the
22            physicians.
23            ¶47. ALLCARE also promised to divert funds earned by physicians (as
              a result of patients assigned to those physicians through ALLCARE) who
24            remain contracted with CVMG to those physicians who terminate their
              contracts with CVMG. Thus, the “exclusive” physicians will receive
25            funds earned by the non-exclusive physicians.
26            ¶48. ….Physicians were pressured by ALLCARE and its agents to
              terminate their contracts with CVMG and had a resulting fear that their
27            livelihoods were at risk if they opted not to terminate their contracts with
              CVMG.
28
              ¶49. To further its scheme, ALLCARE and/or its agents also disparaged
     258445_7.doc                                                                       COMPLAINT
                                                  10
        Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 12 of 24

 1            and defamed CVMG by communicating to physicians and medical
              providers that CVMG would no longer be in existence as of July 2019.
 2            ALLCARE also communicated to physicians and medical providers that
              CVMG did not pay bonuses to physicians in 2018 and that this failure to
 3            pay bonuses was evidence that CVMG’s business was not doing well.
              These statements were inaccurate and contrary to the reason for CVMG’s
 4            decision related to bonuses.
 5                  ALLCARE Scheme [to] Destroy CVMG’s Prospective Business”
 6            ¶52. … ALLCARE has now focused its efforts on destroying the
              upcoming CareMore contract. For instance, as a result of ALLCARE’s
 7            assault on CVMG’s PCP Network, CVMG’s network recently was
              deemed inadequate to serve CareMore’s members (even though it had
 8            been determined adequate previously). ALLCARE’s improper conduct
              decimated CVMG’s network, directly leading to the “inadequate”
 9            designation. CVMG’s contract with CareMore allows CareMore to
              terminate the contract if the network is inadequate to serve CareMore’s
10            members.
11            ¶53. …. It is critical for CVMG’s business that it be able to retain and
              attract physicians to its network. Should its network become inadequate,
12            it is at risk for losing the CareMore contract, upon which CVMG’s
              business now depends. ALLCARE continues to take actions to interfere
13            with CVMG’s relationships with physicians and members, in an effort to
              destroy CVMG’s network and its business.
14
              ¶54. …. Because CVMG understood that ALLCARE's contracts with
15            its PCPs allow those physicians to contract with other IPAs for members
              with health plans with whom ALLCARE was not contracted (e.g. a non-
16            overlapping health plan), CVMG contacted PCPs requesting that they
              contract with CVMG for the CareMore business only…. CVMG sent
17            these physicians correspondence inviting them to contract with CVMG
              for CareMore only….
18
              ¶55. Most physicians declined CVMG’s offer because they believed
19            that ALLCARE’s Exclusivity Prerequisite prevented them from
              contracting with CVMG. In other words, these physicians refused to
20            contract with CVMG as a direct result of ALLCARE’S wrongful
              conduct, which led physicians to believe that they would lose their
21            contractual bonuses. Although a few physicians agreed to contract with
              CVMG for CareMore only, those physicians ultimately backed out of
22            their decision after additional contact from an ALLCARE representative
              who told them ALLCARE would withhold the bonuses if they contracted
23            with CVMG.
24            ¶56. …. ALLCARE’s intentional misrepresentation, deceit and/or
              concealment of the nature of its contract with physicians was intended to
25            deprive CareMore and CVMG of members and to otherwise cause injury
              to CareMore and CVMG. ALLCARE knew that such intentional
26            misrepresentation, deceit and/or concealment of the nature of its contract
              with physicians would or was likely to disrupt patient-physician
27            relationships and cause ALLCARE-contracted physicians to lose
              members. ALLCARE sought to “make up” for any such losses to
28            physicians by redirecting funds earned by CVMG-contracted physicians
              to the now-exclusive physicians who had terminated their contracts with
     258445_7.doc                                                                     COMPLAINT
                                                 11
        Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 13 of 24

 1            CVMG.
 2            ¶62. …. ALLCARE’s actions have prevented those physicians from
              retaining their relationship with those patients and prevented those
 3            patients from retaining their relationship with those physicians.
              ALLCARE has done this by communicating to physicians that the
 4            Exclusivity Prerequisite prevents physicians from contracting with
              CVMG at all, including for CareMore only. This is contrary to the
 5            express contractual language in ALLCARE’s contracts with physicians.
              ALLCARE’s actions will cause unnecessary disruptions in
 6            patient/physician relationships.
 7            ¶63. ALLCARE’s scheme is not limited to pressuring the PCPs.
              Specifically, ALLCARE has also targeted the patients.….
 8            [C]ommunications were intended to induce the members to terminate
              their relationship with CVMG in order to retain their relationship with
 9            their physician. ALLCARE participated in and/or was aware of
              communications to members related to the termination of the physician’s
10            relationship with CVMG and intended that such communications would
              induce members to terminate their relationship with CVMG in order to
11            retain access to their physician. In fact, “form” communications from
              physicians in various practices to their CareMore members were sent to
12            those members as recently as October 2019. ALLCARE was aware of
              and/or participated in these communications to CareMore members.
13
              ¶65. ALLCARE’s actions have caused, and will continue to cause,
14            CVMG to suffer significant harm.
15            ¶¶ 66-79 By Loss of PCPs, Loss of Members, Network Adequacy, Loss
              of potential HMO contracts, Loss of Existing HMO contracts, Harm to
16            the CareMore Contract, and Harm To Healthcare Consumers.
17            ¶84. As a separate and independent wrongful act,2 Defendant’s threat to
              refuse to pay earned annual contractual performance bonuses to
18            physicians in the future unless they terminate their contracts with
              CVMG, while still demanding but not paying for the same performance,
19            is a breach of Defendant’s contract(s) with those physicians, a breach of
              the implied covenant of good faith and fair dealing inherent in that
20            contract, and/or violation of California law (including placing an undue
              burden on trade).3 ALLCARE’s conduct is coercive in light of the actual
21            and/or perceived severe harm those physicians would suffer if they
              refused ALLCARE’s demand, including but not limited to impacts to
22            their livelihood and personal and business finances, impacts to the
              livelihoods of their staff, and the professional cost involved in severing
23            relationships with patients who are contracted with CVMG. As alleged
              above, ALLCARE further interfered with CVMG’s contracts and
24            relationships by making defamatory statements about CVMG to
              physicians.
25
              ALLCARE and/or its agents also disparaged and defamed CVMG by
26            communicating to physicians that CVMG would no longer be in
              existence as of July 2019.
27
              ¶96. As a separate and independent wrongful act, Defendant’s threat to
28            refuse to pay earned annual contractual performance bonuses to
              physicians in the future unless they terminate their contracts with
     258445_7.doc                                                                     COMPLAINT
                                                 12
        Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 14 of 24

 1            CVMG, while still demanding but not paying for the same performance,
              is an illegal restraint in trade, a breach of Defendant’s contract(s) with
 2            those physicians and/or a breach of the implied covenant of good faith
              and fair dealing inherent in that contract. ALLCARE’s conduct is
 3            coercive in light of the actual and/or perceived severe harm those
              physicians would suffer if they refused ALLCARE’s demand, including
 4            but not limited to impacts to their livelihood and personal and business
              finances, impacts to the livelihoods of their staff, and the professional
 5            cost involved in severing relationships with patients who are contracted
              with CVMG. As alleged above, ALLCARE further interfered with
 6            CVMG’s contracts and relationships by making defamatory statements
              about CVMG to physicians.
 7
              ¶122. As a separate and independent wrongful act, Defendant’s threat to
 8            refuse to pay earned annual contractual performance bonuses to
              physicians in the future unless they terminate their contracts with
 9            CVMG, while still demanding but not paying for the same performance,
              is an unlawful restraint in trade, a breach of Defendant’s contract(s) with
10            those physicians and/or a breach of the implied covenant of good faith
              and fair dealing inherent in that contract. ALLCARE’s conduct is
11            coercive in light of the actual and/or perceived severe harm those
              physicians would suffer if they refused ALLCARE’s demand, including
12            but not limited to impacts to their livelihood and personal and business
              finances, impacts to the livelihoods of their staff, and the professional
13            cost involved in severing relationships with patients who are contracted
              with CVMG. As alleged above, ALLCARE further interfered with
14            CVMG’s contracts and relationships by making defamatory statements
              about CVMG to physicians.
15
              ¶199. Here, ALLCARE’s Exclusivity Prerequisite prevents physicians
16            from freely engaging in their lawful profession as physicians.
              ALLCARE’s policy penalizes physicians who contract with CVMG,
17            refusing to pay those physicians their contractual performance bonuses
              unless they terminate their contracts with CVMG. The contractual
18            performance bonus owed by ALLCARE to these physicians is a
              significant percentage of their yearly compensation from ALLCARE,
19            which was earned by the physicians as a result of the patients assigned to
              that physician and the capitation amounts paid from health plans to
20            ALLCARE for those patients. ALLCARE’s policy functions as a penalty
              for physicians who choose to contract with CVMG and withholds
21            compensation from those physicians that they have earned by their efforts
              treating patients through ALLCARE.
22
              ¶200. Furthermore, ALLCARE’s threats to withhold contractual
23            performance bonuses from physicians who contract with CVMG has
              prevented physicians who desire to contract with CVMG from entering
24            into and/or maintaining those contracts.
25            ¶201. These threats restrain physicians from “engaging in [their] lawful
              profession, trade, or business” in contravention of Section 16600.
26
              ¶206. As a direct and proximate result of Defendant’s conduct as alleged
27            herein, CVMG has lost all its existing contracts with health plans.
28            [Exhibit “5”].

     258445_7.doc                                                                      COMPLAINT
                                                  13
        Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 15 of 24

 1            31.   CVMG seeks and has sought monetary damages from AllCare for its
 2   various allegedly wrongful acts.
 3                    TENDER OF CVMG ACTION TO IRONSHORE AND ITS
 4                     ACKNOWLEDGMENT OF POTENTIAL COVERAGE
 5                    REQUIRING DEFENSE BY INDEPENDENT COUNSEL
 6            32.   AllCare requested a defense of the CVMG Action from IronShore on or
 7   about August 27, 2019 when it provided a copy of CVMG’s FAC to IronShore.
 8            33.   IronShore initially denied AllCare’s request for defense of the CVMG
 9   Action on November 29, 2017.
10            34.   AllCare provided IronShore with a copy of CVMG’s SAC on December
11   19, 2019.
12            35.   IronShore finally acknowledged its duty to defend the CVMG Action,
13   subject to a reservation of rights, on February 5, 2020. A copy of that letter is attached
14   as Exhibit “6”.
15            36.   IronShore agreed in its February 5, 2020 reservation of rights letter that
16   “[b]ased on CVMG’s allegations that [AllCare’s] Patient Switch Letter failed to
17   include certain statements required by the California Health and Safety Code section
18   1373.65 the FAC and the SAC potentially constitute Claims for Wrongful Acts under
19   the policy.” “on the Internet during the period of the [Policy].” [Exhibit “6” p. 5].
20            37.   IronShore’s February 5, 2020 letter further agreed that “[p]ursuant to
21   Insuring Agreement A of the policy, IronShore has the right and duty to defend any
22   Claim against the Insured [but] in light of IronShore’s reservation of rights, pursuant
23   to California Civil Code section 2860(A), AllCare has the right to select independent
24   counsel to defend this matter.”
25            [Exhibit “6” p. 9].
26                         THE UNDERLYING DAMERON ACTION
27            38.   On October 21, 2019, claimant Dameron Hospital filed its complaint
28   (“Dameron Complaint”) against Plaintiff Independent Physicians Medical Group, Inc.

     258445_7.doc                                                                      COMPLAINT
                                                  14
        Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 16 of 24

 1   dba AllCare in the action styled as Dameron Hospital v. Independent Physicians
 2   Medical Group, Inc. dba AllCare IPA, et al. in the San Joaquin County California
 3   Superior Court, Case No. STK-CV-UBC-2019-13963 (the “Dameron Action”). A
 4   copy of the Dameron Complaint is incorporated herein and attached as Exhibit “7.”
 5            39.   The Dameron Complaint alleges a Claim against AllCare under
 6   IronShore’s D&O policy. It makes pertinent allegations of acts, errors, omissions,
 7   misstatements, misleading statements or breaches of duty by AllCare, the Insured
 8   Entity, allegedly committed during the Policy Period, that create a potential for
 9   coverage under the IronShore’s D&O policy, thereby triggering IronShore’s defense
10   obligation.
11            40.   Dameron’s Complaint made the following allegations, among others,
12   against AllCare:
13                  The Complaint alleges that in 2017, the Plaintiff Hospital,
                    Alignment Health Plan and AllCare entered into a risk pool
14                  arrangement whereby the entities coordinated care provided
                    to Alignment’s members who were seen by AllCare’s
15                  physicians.
16                  The Complaint alleges that Alignment, a Medicare
                    Advantage Plan, received monthly capitation payments from
17                  the Centers for Medicare and Medicaid Services (“CMS”)
                    for every member.
18
                    Under its agreement with CMS, Alignment arranged for the
19                  provision and payment of medical services for its members
                    and used the capitation funds it received from CMS to pay
20                  for their medical services. Alignment would also direct a
                    percentage of the capitation funds it received from CMS into
21                  a Risk Pool Fund.
22                  The Plaintiff Hospital and AllCare shared the risk for the
                    services provided to Alignment’s members but were able to
23                  control the utilization and cost of the services in an effort to
                    generate a surplus in the Risk Fund. In the event of a
24                  surplus, the Plaintiff was required to pay 45% of the surplus
                    to Alignment.
25
                    The Plaintiff alleges that to control the costs and utilization
26                  of care, it was necessary for AllCare physicians to admit
                    their patients (and Alignment members) to the Plaintiff
27                  Hospital as needed; admissions to other hospitals required
                    prior approval from the Plaintiff’s Case Manager.
28
                    The Plaintiff alleges that AllCare did not admit their patients
     258445_7.doc                                                                      COMPLAINT
                                                  15
        Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 17 of 24

 1                  to the Plaintiff Hospital as the primary hospital. Rather,
                    AllCare admitted patients to competitor hospitals without
 2                  the authorization from the Plaintiff’s Case Manager.
 3                  The Complaint alleges that AllCare knew that by admitting
                    its patients to other hospitals, the funds in the Risk Pool
 4                  would be diverted away from the Plaintiff Hospital and used
                    to pay the competitor hospitals.
 5
                    The Complaint alleges that AllCare refused to send its
 6                  patients to the Plaintiff Hospital and refused to coordinate
                    care with the Plaintiff, which negatively impacted the Risk
 7                  Pool. As a result, the Risk Pool Funds for 2017 and 2018
                    resulted in deficits.
 8
                    [Exhibit “7”]
 9
10            41.   Dameron seeks and has sought monetary damages from AllCare for its
11   various allegedly wrongful acts.
12                  TENDER OF DAMERON ACTION TO IRONSHORE AND ITS
13                     ACKNOWLEDGMENT OF POTENTIAL COVERAGE
14                    REQUIRING DEFENSE BY INDEPENDENT COUNSEL
15            42.   AllCare promptly requested a defense of the Dameron Action from
16   IronShore on and provided a copy of Dameron’s Complaint to IronShore.
17            43.   IronShore acknowledged its duty to defend the Dameron Action and sent
18   AllCare a reservation of rights letter on January 2, 2020. A copy of that letter is
19   attached as Exhibit “8.”
20            44.   IronShore agreed in its January 2, 2020 reservation of rights letter that
21   “[t]he Complaint alleges an act, error, omission, misstatement, misleading statement
22   or breach of duty by the Insured Entity, and so has the potential to trigger coverage
23   under the D&O Policy.” [Exhibit “8” p. 4].
24            45.   IronShore further agreed “that in light of Ironshore’s reservation of
25   rights, pursuant to California Civil Code § 2860(a), AllCare has the right to select
26   independent counsel to defend this matter.” [Exhibit “8” p. 5].
27
28

     258445_7.doc                                                                      COMPLAINT
                                                  16
        Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 18 of 24

 1                                 IRONSHORE’S BREACH –
 2                         FAILURE TO PAY FOR DEFENSE FEES
 3            46.   AllCare has retained the services of Kessenick Gamma & Free, LLP
 4   (“KGF”) as defense counsel in both the CVMG and Dameron Actions because KGF
 5   has strong medical litigation experience and is familiar with AllCare and AllCare’s
 6   industry.
 7            47.   Although IronShore has agreed that it has a defense obligation for both
 8   the CVMG and Dameron Actions and that AllCare has a right to independent defense
 9   counsel that it will pay in both the CVMG and Dameron Actions, IronShore has
10   entirely failed to make any payments of defense invoices. All defense invoices for the
11   periods after the tender of defense in the two cases have been sent to IronShore but
12   IronShore has failed to make any payments of defense expenses in the two cases.
13            48.   AllCare has repeatedly asked for payment of defense expenses incurred
14   in the defense of the CVMG and Dameron Actions and although IronShore has
15   claimed that it is “defending” the actions, IronShore has failed and refused to pay any
16   defense expenses as it has repeatedly promised to do. It has not defended AllCare.
17                                 FIRST CAUSE OF ACTION
18                              Declaratory Relief – Duty to Defend
19            49.   Plaintiff, by this reference, incorporates each and every allegation set
20   forth in the above paragraphs of this Complaint as though fully alleged herein.
21            50.   Valid contracts exist between AllCare and IronShore, namely, the
22   Policies.
23            51.   AllCare has fully performed all of the obligations and conditions to be
24   performed by it under the Policies and has paid premiums owed under the Policies
25   each month the Policies have been in force.
26            52.   By issuing and delivering the Policies and taking payments from AllCare,
27   IronShore agreed to provide a defense for suit seeking damages for “wrongful acts” as
28   defined in the Policies.

     258445_7.doc                                                                       COMPLAINT
                                                  17
        Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 19 of 24

 1            53.   The CVMG Action alleges facts implicating coverage under the E&O
 2   Policy as “wrongful acts,” thereby triggering IronShore’s obligation to defend its
 3   insured, AllCare, in the CVMG Action.
 4            54.   The Dameron Action alleges facts implicating coverage under the D&O
 5   Policy as “wrongful acts,” thereby triggering IronShore’s obligation to defend its
 6   insured, AllCare, in the Dameron Action.
 7            55.   No exclusions would bar IronShore from defending AllCare in the
 8   CVMG Action.
 9            56.   No exclusions would bar IronShore from defending AllCare in the
10   Dameron Action.
11            57.   IronShore has acknowledged the potential for coverage in its reservation
12   of rights letter and also expressly acknowledged that it has an obligation to defend
13   AllCare in the CVMG Action by paying the reasonable expenses of independent
14   defense counsel.
15            58.   IronShore has acknowledged the potential for coverage in its reservation
16   of rights letter and also expressly acknowledged that it has an obligation to defend
17   AllCare in the Dameron Action by paying the reasonable expenses of independent
18   defense counsel.
19            59.   IronShore is obligated under the E&O Policy to pay attorneys’ fees,
20   costs, and other expenses that its insured, AllCare, incurs in the defense of the CVMG
21   Action.
22            60.   IronShore is obligated under the D&O Policy to pay attorneys’ fees,
23   costs, and other expenses that its insured, AllCare, incurs in the defense of the
24   Dameron Action
25            61.   IronShore’s duty and obligation to defend AllCare in the CVMG Action
26   further includes the duty to reimburse Plaintiff for all the defense expenses it incurs in
27   the CVMG Action.
28            62.   IronShore’s duty and obligation to defend AllCare in the CVMG Action

     258445_7.doc                                                                        COMPLAINT
                                                 18
        Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 20 of 24

 1   further includes the duty to reimburse Plaintiff for all the defense expenses it incurs in
 2   the Dameron Action.
 3            63.   IronShore has not paid any of KGF’s defense invoices since the dates of
 4   tender.
 5            64.   An actual bona fide controversy exists between AllCare and IronShore
 6   that requires judicial declaration by this Court of the parties’ rights and duties
 7   regarding the IronShore’s duty to defend AllCare in the CVMG Action, the amount of
 8   defense expenses owed by IronShore, and IronShore’s duty to timely pay defense fees
 9   and costs.
10                               SECOND CAUSE OF ACTION
11                                      Breach Of Contract
12            65.   Plaintiff, by this reference, incorporates each and every allegation set
13   forth in the above paragraphs of this Complaint as though fully alleged herein.
14            66.   Valid contracts exist between AllCare and IronShore, namely, the
15   Policies.
16            67.   AllCare has fully performed all of the obligations and conditions to be
17   performed by it under the Policies and has paid premiums owed under the Policies
18   each month the Policies have been in force.
19            68.   By issuing and delivering the Policies and taking payments from AllCare,
20   IronShore agreed to provide a defense for suit seeking damages for “wrongful acts” as
21   defined in the Policies.
22            69.   The CVMG Action alleges facts implicating coverage under the E&O
23   Policy as “wrongful acts,” thereby triggering IronShore’s obligation to defend its
24   insured, AllCare, in the CVMG Action.
25            70.   The Dameron Action alleges facts implicating coverage under the D&O
26   Policy as “wrongful acts,” thereby triggering IronShore’s obligation to defend its
27   insured, AllCare, in the Dameron Action.
28            71.   No exclusions would bar IronShore from defending AllCare in the

     258445_7.doc                                                                         COMPLAINT
                                                  19
        Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 21 of 24

 1   CVMG Action.
 2            72.   No exclusions would bar IronShore from defending AllCare in the
 3   Dameron Action.
 4            73.   IronShore has acknowledged the potential for coverage in its reservation
 5   of rights letter and also expressly acknowledged that it has an obligation to defend
 6   AllCare in the CVMG Action by paying the reasonable expenses of independent
 7   defense counsel.
 8            74.   IronShore has acknowledged the potential for coverage in its reservation
 9   of rights letter and also expressly acknowledged that it has an obligation to defend
10   AllCare in the Dameron Action by paying the reasonable expenses of independent
11   defense counsel.
12            75.   IronShore is obligated under the E&O Policy to pay attorneys’ fees,
13   costs, and other expenses that its insured, AllCare, incurs in the defense of the CVMG
14   Action.
15            76.   IronShore is obligated under the D&O Policy to pay attorneys’ fees,
16   costs, and other expenses that its insured, AllCare, incurs in the defense of the
17   Dameron Action
18            77.   IronShore’s duty and obligation to defend AllCare in the CVMG Action
19   further includes the duty to reimburse Plaintiff for all the defense expenses it incurs in
20   the CVMG Action.
21            78.   IronShore’s duty and obligation to defend AllCare in the CVMG Action
22   further includes the duty to reimburse Plaintiff for all the defense expenses it incurs in
23   the Dameron Action.
24            79.   IronShore has not paid any of KGF’s defense invoices since the dates of
25   tender.
26            80.   IronShore has breached its duty to defend the Plaintiffs in the CVMG and
27   Dameron Actions.
28            81.   As a result of the breach, AllCare incurred and continues to incur defense

     258445_7.doc                                                                        COMPLAINT
                                                 20
        Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 22 of 24

 1   expenses in defending against the CVMG and Dameron Actions and other damages.
 2                                 THIRD CAUSE OF ACTION
 3      BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING
 4            82.   Plaintiff, by this reference, incorporates each and every allegation set
 5   forth in the above paragraphs of this Complaint as though fully alleged herein.
 6            83.   Valid contracts exist between AllCare and IronShore, namely, the
 7   Policies.
 8            84.   By issuing and delivering the Policies and taking payments from AllCare,
 9   IronShore agreed to provide a defense for suits seeking damages for “wrongful acts”
10   as defined in the Policies.
11            85.   The CVMG and Dameron Actions allege facts implicating coverage
12   under the Policies as “wrongful acts”, thereby triggering IronShore’s obligation to
13   defend its insured, AllCare, in the CVMG and Dameron Actions.
14            86.   No exclusions would bar IronShore from defending AllCare in the
15   CVMG and Dameron Actions.
16            87.   IronShore has acknowledged the potential for coverage and that it has an
17   obligation to defend AllCare in the CVMG and Dameron Actions.
18            88.   IronShore is obligated under the Policies to pay attorneys’ fees, costs,
19   and other expenses that its insured, AllCare, incurs in the defense of the CVMG and
20   Dameron Actions.
21            89.   An implied duty of good faith and fair dealing is implicit in every
22   contract, including insurance contracts.
23            90.   IronShore unreasonably failed to provide policy benefits, namely the
24   payment of reasonable defense expenses as incurred and according to its repeated
25   promises.
26            91.   IronShore has unreasonably refused without good cause to pay for any of
27   KGF’s defense invoices.
28            92.   IronShore, despite repeated requests from AllCare to pay defense

     258445_7.doc                                                                       COMPLAINT
                                                  21
        Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 23 of 24

 1   expenses and providing copious information regarding its breach, has continued
 2   failing to make any defense payments.
 3            93.   IronShore’s actions have been unreasonable and a breach of its implied
 4   covenant of good faith and fair dealing with its insured.
 5                                   PRAYER FOR RELIEF
 6            WHEREFORE, Plaintiff Independent Physicians Associates Medical Group,
 7   Inc, d/b/a AllCare IPA prays for judgment against Defendant IronShore Specialty
 8   Insurance Company. as follows:
 9            1.    A judicial declaration that Defendant IronShore has a duty to defend
10   AllCare in the underlying actions styled as Central Valley Medical Group, Inc., v.
11   Independent Physicians Associates Medical Group, Inc, Superior Court, Stanislaus
12   County, California, Case No. CV-19-001652 (the “CVMG Action”) and Dameron
13   Hospital v. Independent Physicians Associates Medical Group, Inc, Superior Court,
14   San Joaquin County, California, Case No. STK-CV-UBC-21019-13963 (the
15   “Dameron Action”);
16            2.    A judicial declaration that IronShore must timely and promptly reimburse
17   AllCare for all the reasonable defense expenses incurred and will incur in the defense
18   of the CVMG Action and the Dameron Action paid on a monthly basis, plus
19   prejudgment interest from the date of each invoice at the statutory interest rate;
20            3.    A determination that IronShore has breached its contract obligation to
21   defend its insured, AllCare, in the CVMG Action and in the Dameron Action;
22            4.    An award of damages against IronShore for its breach of the Policy
23   contracts;
24            5.    A determination that IronShore has breached its implied covenant of
25   good faith and fair dealing;
26            6.    An award of damages against IronShore for its breach of its covenant of
27   good faith and fair dealing;
28            7.    An award of AllCare’s reasonable attorneys’ fees incurred in this lawsuit;

     258445_7.doc                                                                     COMPLAINT
                                                 22
        Case 1:20-cv-00713-NONE-SAB Document 1 Filed 05/21/20 Page 24 of 24

 1            8.    An award of the costs of this suit; and
 2            9.    For such other and further relief as this Court may deem just and proper.
 3
 4   Dated: May 21, 2020                               GAUNTLETT & ASSOCIATES
 5
 6                                                     By:      /s/ James A. Lowe
                                                              David A. Gauntlett
 7                                                            James A. Lowe
 8                                                     Attorneys for Plaintiff
                                                       Independent Physicians Associates
 9                                                     Medical Group, Inc.
10
11                                DEMAND FOR JURY TRIAL
12
              AllCare demands a trial by jury on all issues subject to jury determination.
13
14
15   Dated: May 21, 2020                               GAUNTLETT & ASSOCIATES
16
17                                                     By:      /s/ James A. Lowe
                                                              David A. Gauntlett
18                                                            James A. Lowe
19                                                     Attorneys for Plaintiff
                                                       Independent Physicians Associates
20                                                     Medical Group, Inc.
21
22
23
24
25
26
27
28

     258445_7.doc                                                                      COMPLAINT
                                                  23
